Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”), effective as of January 1,
2003, between ONEOK, Inc., an Oklahoma corporation (the “Corporation”), and
             (the “Indemnitee”).

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available;

 

WHEREAS, Indemnitee is a director or officer of the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

 

WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it has become increasingly more difficult to
obtain such insurance on terms providing reasonable protection at reasonable
cost;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Corporation in an effective manner, the Corporation wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the full extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Corporation’s directors’ and
officers’ liability insurance policies;

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Corporation directly or, at its request, with another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.    Certain Definitions:

 

(a)  A “Change in Control” shall mean the occurrence of any of the following
during the term of this Agreement:

 

(1)  An acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Corporation’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred pursuant to this Section
(1)(a), Shares or

 

1



--------------------------------------------------------------------------------

Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (i)
an employee benefit plan (or a trust forming a part thereof) maintained by (A)
the Corporation or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned or
controlled, directly or indirectly, by the Corporation (for purposes of this
definition, a “Related Entity”), (ii) the Corporation or any Related Entity, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);

 

(2)  The individuals who, as of February 15, 2001, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results in a Parent Corporation, the board of directors of the ultimate Parent
Corporation; provided, however, that if the election, or nomination for election
by the Corporation’s common stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

(3)  The consummation of:

 

(i)  A merger, consolidation or reorganization with or into the Corporation or
in which securities of the Corporation are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger where:

 

(A)  the stockholders of the Corporation, immediately before such Merger, own
directly or indirectly immediately following such Merger, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the corporation resulting from such Merger (the “Surviving Corporation”) if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly by another Person (a “Parent Corporation”), or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation;

 

(B)  the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
Parent Corporations, the ultimate Parent Corporation; and

 

(C)  no Person other than (1) the Corporation, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately

 

2



--------------------------------------------------------------------------------

prior to such Merger was maintained by the Corporation or any Related Entity, or
(4) any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (x) the
Surviving Corporation if there is no Parent Corporation, or (y) if there is one
or more Parent Corporations, the ultimate Parent Corporation.

 

(ii)  A complete liquidation or dissolution of the Corporation; or

 

(iii)  The sale or other disposition of all or substantially all of the assets
of the Corporation to any Person (other than a transfer to a Related Entity or
under conditions that would constitute a Non-Control Transaction with the
disposition of assets being regarded as a Merger for this purpose or the
distribution to the Corporation’s stockholders of the stock of a Related Entity
or any other assets).

 

Notwithstanding the foregoing,

 

(A)  A Change in Control shall not be deemed to occur solely because any Person
(the “Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Shares or Voting Securities if: (1) such
acquisition occurs as a result of the acquisition of Shares or Voting Securities
by the Corporation which, by reducing the number of Shares or Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Person, provided that if a Change in Control would occur (but for
the operation of this subparagraph) as a result of the acquisition of Shares or
Voting Securities by the Corporation, and after such share acquisition by the
Corporation, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur, or (2) (a) within five business
days after a Change in Control would have occurred (but for the operation of
this subparagraph), or if the Subject Person acquired Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Shares or the combined
voting power of the Corporation’s then outstanding Voting Securities
inadvertently, then after the Subject Person discovers or is notified by the
Corporation that such acquisition would have triggered a Change in Control (but
for the operation of this subparagraph), the Subject Person notifies the Board
of Directors that it did so inadvertently, and (b) within two business days
after such notification, the Subject Person divests itself of a sufficient
number of Shares or Voting Securities so that the Subject Person is the
Beneficial Owner of less than twenty percent (20%) of the then outstanding
Shares or the combined voting power of the Corporation’s then outstanding Voting
Securities.

 

(B)  A Change in Control shall not be deemed to occur if (1) the Shareholder
Group (as defined in the Shareholder Agreement) acquires Beneficial Ownership of
fifteen percent (15%) or more of the Corporation’s Voting Securities pursuant to
the terms of the Shareholder Agreement, by and between WAI, Inc. (now known as
ONEOK, Inc.) and Western Resources, Inc. dated as of November 26, 1997 (the
“Shareholder Agreement”), until the earlier of (a) the termination of the
Shareholder Agreement or (b) the successful consummation of a Buyout Tender
Offer as defined in Section 3.6(b) of the Shareholder Agreement, but upon either
of such events, the acquisition or

 

3



--------------------------------------------------------------------------------

existence of such percentage of Beneficial Ownership by Western Resources, Inc.
or any of its affiliates shall constitute a Change in Control or (2) the equity
securities of the Corporation owned by the Shareholder Group are in any manner
restructured with the approval of a majority of the members of the Incumbent
Board (excluding Shareholder Nominees, as defined in the Shareholder Agreement).

 

(b)  Claim:  Any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether conducted by the Corporation or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other.

 

(c)  Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

(d)  Expenses:  Include attorney’s fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.

 

(e)  Indemnifiable Event:  Any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.

 

(f) Potential Change in Control:  Shall be deemed to have occurred if (i) the
Corporation enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; (ii) any person (including the
Corporation) publicly announces an intention to take or to consider taking
actions which if consummated would constitute a Change in Control; (iii) any
person, other than a trustee or other fiduciary holding securities under an
employee benefit plan of the corporation or a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock in the Corporation, who is or becomes
the beneficial owner, directly or indirectly, of securities of the Corporation
representing 9.5 percent (9.5%) or more of the combined voting power of the
Corporation’s then outstanding Voting Securities, increases his beneficial
ownership of such securities by 5 percent (5%) or more over the percentage so
owned by such person on the date hereof; or (iv) the Board of Directors adopts a
resolution to the effect that, for the purposes of this Agreement, a Potential
Change in Control has occurred.

 

(g)  Reviewing Party:  Any appropriate person or body consisting of a member or
members of the Corporation’s Board of Directors or any other person or body
appointed by the Board of Directors (including the special, independent counsel
referred to in Section 3) who is not a party to the particular Claim for which
Indemnitee is seeking indemnification.

 

(h)  Shares:  The common stock, par value $.01 per share, of the Corporation and
any other securities into which such shares are charged for or for which such
shares are exchanged.

 

4



--------------------------------------------------------------------------------

 

(i)  Voting Securities:  Any securities of the Corporation which vote generally
in the election of directors.

 

2.    Basic Indemnification Arrangement.

 

(a)  In the event Indemnitee was, is or becomes a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty (30) days after written demand is presented to the Corporation, against
any and all expenses, judgments, fines, penalties, and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection or in respect of such expenses, judgments, fines,
penalties or amounts paid in settlement) of such claim. If so requested by
Indemnitee, the Corporation shall advance (within two (2) business days of such
request) any and all Expenses to Indemnitee (an “Expense Advance”).

 

(b)  Notwithstanding the foregoing, (i) the obligations of the Corporation under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the special,
independent counsel referred to in Section 3 hereof is involved) that Indemnitee
would not be permitted to be indemnified under applicable law, and (ii) the
obligation of the Corporation to make an Expense Advance pursuant to Section
2(a) shall be subject to the condition that, if, when and to the extent that the
Reviewing Party determines that Indemnitee would not be permitted to be so
indemnified under applicable law, the Corporation shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Corporation) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Corporation for any Expense Advance until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed). If there has not been
a Change in Control, the Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control, the Reviewing Party
shall be the special, independent counsel referred to in Section 3 hereof. If
there has been no determination by the Reviewing Party or if the Reviewing Party
determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court in the state or domicile of Oklahoma
having subject matter jurisdiction thereof and in which venue is proper seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, and the Corporation hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Corporation
and Indemnitee.

 

3.    Change in Control.    The Corporation agrees that if there is a Change in
Control of the Corporation (other than a Change in Control which has been
approved by a majority of the Corporation’s Board of Directors who were
directors immediately prior to such Change in Control)

 

5



--------------------------------------------------------------------------------

then with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or Corporate By-law now or hereafter in effect relating to
Claims for Indemnifiable Events, the Corporation shall seek legal advice only
from special, independent counsel selected by Indemnitee and approved by the
Corporation (which approval shall not be unreasonably withheld), and who has not
otherwise performed services for the Corporation or Indemnitee within the last
five (5) years (other than in connection with such matters). Such counsel, among
other things, shall render its written opinion to the Corporation and Indemnitee
as to whether and to what extent the Indemnitee would be permitted to be
indemnified under applicable law. The Corporation agrees to pay the reasonable
fees of the special, independent counsel referred to above and fully indemnify
such counsel against any and all expense (including attorneys’ fees), claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

4.    Establishment of Trust.    In the event of a Potential Change in Control,
the Corporation shall, upon written request by Indemnitee, create a Trust for
the benefit of the Indemnitee and from time to time upon written request of
Indemnitee shall fund such Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for and defending any Claim relating
to an Indemnifiable Event, and any and all judgments, fines, penalties and
settlement amounts of any and all Claims relating to an Indemnifiable Event from
time to time actually paid or claimed, reasonably anticipated or proposed to be
paid. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Reviewing Party, in any
case in which the special, independent counsel referred to above is involved.
The terms of the Trust shall provide that upon a Change in Control (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within two (2)
business days of a request by the Indemnitee, any and all Expenses to the
Indemnitee (and the Indemnitee hereby agrees to reimburse the Trust under the
circumstances under which the Indemnitee would be required to reimburse the
Corporation under Section 2(b) of this Agreement), (iii) the Trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such Trust shall revert to the Corporation upon a final determination
by the Reviewing Party or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement, or that it is no longer anticipated that expenses will be incurred or
amounts will be paid in connection with the Indemnifiable Event. The Trustee
shall be chosen by the Indemnitee. Nothing in this Section 4 shall relieve the
Corporation of any of its obligations under this Agreement.

 

5.    Indemnification for Additional Expenses.    The Corporation shall
indemnify Indemnitee against any and all expenses (including attorneys’ fees)
and, if requested by Indemnitee, shall within two (2) business days of such
request advance such expenses to Indemnitee which are incurred by Indemnitee in
connection with any claim asserted against or action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Corporation under this
Agreement or any other agreement or Corporate By-law now or hereafter in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors’ and officers’ liability insurance

 

6



--------------------------------------------------------------------------------

policies maintained by the Corporation, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery as the case may be.

 

6.    Partial Indemnity, Etc.    If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties and amounts paid in settlement of a
Claim but not, however, for all of the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith. In connection with any determination
by the Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder the burden of proof shall be on the Corporation to
establish that Indemnitee is not so entitled.

 

7.    Notice by Indemnitee and Defense of Claim.    Indemnitee shall promptly
notify the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative, or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
which it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from any liability only to the extent of such
prejudice; nor will such omission relieve the Corporation from any liability
which it may have to Indemnitee otherwise than under this Agreement. With
respect to any Indemnifiable Event as to which Indemnitee notifies the
Corporation of the commencement thereof:

 

(a)  The Corporation will be entitled to participate therein at its own expense;
and

 

(b)  The Corporation jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Indemnifiable event if there has been a
Change in Control or if Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Corporation and Indemnitee with
respect to such Indemnifiable Event. After notice from the Corporation to
Indemnitee of its election to assume the defense thereof, the Corporation will
not be liable to Indemnitee under this Agreement for any Expenses subsequently
incurred by Indemnitee in connection with the defense thereof, other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own counsel in such Indemnifiable Event but
the fees and expenses of such counsel incurred after notice from the Corporation
of its assumption of the defense thereof shall be at the expense of Indemnitee
unless:

 

(i)  The employment of counsel by Indemnitee has been authorized by the
Corporation;

 

7



--------------------------------------------------------------------------------

 

(ii)  The Indemnitee shall have reasonably concluded that counsel employed by
the Corporation may not adequately represent Indemnitee;

 

(iii)  The Corporation shall not in fact have employed counsel to assume the
defense in such Indemnifiable Event or shall not in fact have assumed such
defense and be acting in connection therewith with reasonable diligence;

 

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.

 

(c)  The Corporation shall not settle any Indemnifiable Event in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent; provided, however, that Indemnitee will not unreasonably
withhold his consent to any proposed settlement.

 

8.    No Presumption.    For purposes of this Agreement, the termination of any
claim, action, suit, or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

9.    Nonexclusivity, Etc.    The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Corporation’s By-laws
or the Oklahoma General Corporation Act or otherwise. To the extent that a
change in the Oklahoma General Corporation Act (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Corporation’s By-laws and this Agreement, it is the intent
of the parties hereto that Indemnitee shall enjoy this Agreement or the greater
benefits so afforded by such change.

 

10.    Liability Insurance.    To the extent the Corporation maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms to the maximum extent of the coverage under such policy
or policies in effect for any other Corporation director or officer.

 

11.    Amendments, Etc.    No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

 

12.    Subrogation.    In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recover of Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.

 

8



--------------------------------------------------------------------------------

 

13.    No Duplication of Payments.    The Corporation shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.

 

14.    Binding Effect, Etc.    This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Corporation, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Corporation or of
any other enterprise at the Corporation’s request.

 

15.    Severability.    The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void, or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

 

16.    Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Oklahoma applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

ONEOK,Inc.

By

 

 

--------------------------------------------------------------------------------

   

David Kyle, Chairman,

Chief Executive Officer and President

 

 

 

--------------------------------------------------------------------------------

Name

(Indemnitee)

 

 

9